Case 4:20-cv-04217 Document 1 Filed on 12/11/20 in TXSD Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

UNITED STATES OF AMERICA, §
Plaintiff, §

V. § CIVIL ACTION NO.
§
2016 Cadillac SRX, and §
§
2012 Cadillac CTS, §
Defendants. §

VERIFIED COMPLAINT FOR CIVIL FORFEITURE
IN REM AND NOTICE TO POTENTIAL CLAIMANTS

The United States of America, Plaintiff, files this action for forfeiture in rem against
a 2016 Cadillac SRX with vehicle identification number 3GYFNEE38GS501534, and a
2012 Cadillac CTS with vehicle identification number 1G6DJ5E33C0111499 and alleges

upon information and belief the following:

JURISDICTION AND VENUE
I. This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§ 1345 and
1355.
2. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1355(b), 1391(b)(2),
and 1395. Acts and omissions giving rise to the forfeiture occurred in the Southern District

of Texas, and the victim financial institution operates in Houston, Texas.
Case 4:20-cv-04217 Document1 Filed on 12/11/20 in TXSD Page 2 of 9

DEFENDANT PROPERTIES SUBJECT TO FORFEITURE

3, The First Defendant Property is a 2016 Cadillac SRX with vehicle
identification number 3GYFNEE38GS501534 registered to an individual with initials LL,
a known associate of Jase GAUTREAUX.

4. The Second Defendant Property is a 2012 Cadillac CTS with vehicle
identification number 1G6DJ5E33C0111499 registered to an individual with initials RJC,
a known associate of Jase GAUTREAUX.

5. The United States alleges that the two vehicles described above (collectively,
the “Defendant Properties”) constitute or are derived from proceeds traceable to bank
fraud.

STATUTORY BASIS AND NATURE OF ACTION

6. This civil action in rem is brought to enforce the provisions of 18 U.S.C. §
981(a)(1)(C), which provides for the forfeiture of any property, real or personal, which
constitutes or is derived from proceeds traceable to any offense constituting “specified
unlawful activity” (as defined in 18 U.S.C. § 1956(c)(7)). Title 18 U.S.C. § 1344 (bank

fraud) is “specified unlawful activity” pursuant to 18 U.S.C. §1956(c)(7).

FACTS
7. The Coronavirus Aid, Relief, and Economic Security (“CARES”) Act is a
federal law enacted in or around March 2020 and designed to provide emergency financial

assistance to the millions of Americans who are suffering the economic effects caused by
Case 4:20-cv-04217 Document 1 Filed on 12/11/20 in TXSD Page 3 of 9

the COVID-19 pandemic. One source of relief provided by the CARES Act was the
authorization of up to $349 billion in forgivable loans to small businesses for job retention
and certain other expenses, through a program referred to as the Paycheck Protection
Program (“PPP”). In or around April 2020, up to $310 billion in additional PPP funding
was authorized by Congress.

8. The PPP is overseen by the Small Business Administration (“SBA”).
Individual PPP loans, however, are issued by private approved lenders (most commonly,
banks and credit unions), who receive and process PPP applications and supporting
documentation, and then make loans using their own funds. To date, over 4,900 lending
institutions have participated in the PPP.

9. Jase GAUTREAUX is a resident of Houston, Texas. Open-source research
indicates that he is a funeral director at Wingate Funeral Home, which operates from a
storefront on Almeda Road.

10. Bank 1 is a federally insured financial institution at which GAUTREAUX
held a business account for Wingate Funeral Servicé Group. Bank | is also an approved
SBA lender and has participated as a lender in the PPP. Bank 1 received a PPP loan
application on behalf of “Wingate Funeral Service Group.”

11. GAUTREAUX sought and received a PPP loan on behalf of Wingate Funeral
Home (“Wingate”) for $130,800 from Bank | (“Bank 1 PPP Application”). Although
Wingate is an actual entity, the loan application GAUTREAUX submitted contains

multiple material false statements.

wo
Case 4:20-cv-04217 Document1 Filed on 12/11/20 in TXSD Page 4 of 9

12. First, GAUTREAUX listed Wingate’s total number of employees as 10.
Records from the Texas Workforce Commission indicate no employment records for
‘Wingate.

13. Second, GAUTREAUX stated on the loan application that Wingate was
established in December 2018, but records from the Texas Comptroller’s office show that
Wingate was not registered to do business until November 21, 2019.

14. Third, a purported tax form submitted in support of the application stated that
Wingate paid $869,500 in wages in 2019. But records indicate that it would not have been
possible for Wingate to have paid such a high amount in wages in 2019. A second
supporting document lists Wingate’s employees and their hourly rate. Based on that
document, and assuming it to be true, Wingate has five employees who earn wages ranging
from $37 to $180 per hour. If all five of these employees were working at the listed rate,
it would take them 1967 hours to earn $869,500 in pay. But from the date of Wingate’s
founding on November 21 to the end of 2019, there were only 41 days—or 984 hours—
left in 2019. So even if all five employees worked every single hour from the date the
business opened until the end of the year, they would still get only halfway to the claimed
$869,500 annual wage amount. Thus, the wages listed in the application appear to be false.

15. | The Bank 1 PPP loan was approved and funded. On or about May 11, 2020,
Gautreaux’s Bank | account in the name of “Jase DePaul Gautreaux DBA Wingate Funeral

Service Group” received a deposit of $130,800 for a PPP loan originating at Bank 1.
Case 4:20-cv-04217 Document 1 Filed on 12/11/20 in TXSD Page 5 of 9

16. On May 8, 2020, prior to receiving funds from said PPP loan, the Bank 1
account controlled by GAUTREAUX had a balance of only $4,157.25.

17. On or about May 11, 2020, the same day the lodn funded, two checks were
written on the Bank 1 account controlled by GAUTREAUX. Both of these checks were
payable to “Auto One USA.” Auto One USA is a used car dealer in Stafford, Texas, just
southwest of Houston.

18. The first of these checks is written in the amount of $14,200 and includes the
letters “SRX” written on the “for” line, indicating the check to Auto One USA was for the
First Defendant Property.

19. | The second check is written in the amount of $10,300 and includes the letters
“CTS” written on the “for” line, indicating the check to Auto One USA was for the Second
Defendant Property.

20. Both checks appear to have been signed by the individual with the initials
LL. Investigation indicates that LL works with GAUTREAUX at Wingate Funeral Home.

21. In late May 2020, investigators observed the First Defendant Property—the
2016 Cadillac SRX—parked at Wingate Funeral Home. Investigators also saw LL driving
the vehicle. At the time, the vehicle had temporary license plates.

22. Vehicle registration records revealed that the previous owner of the First
Defendant Property was Auto One USA in Stafford, Texas. Records further reveal that the
title for the First Defendant Property was assigned to LL on May 11, 2020—the same day

that the check with the “SRX” notation was signed by LL.
Case 4:20-cv-04217 Document1 Filed on 12/11/20 in TXSD Page 6 of 9

23. Also in late May 2020, investigators observed GAUTREAUX driving the
Second Defendant Property—the 2012 Cadillac CTS. Investigators further saw this
vehicle parked at Wingate Funeral Home and at GAUTREAUX’s residence.

24. Vehicle registration records revealed that the Second Defendant Property is
registered to RJC at GAUTREAUX’S residence address. Vehicle registration records also
note that the previous owner of the Second Defendant Property was Auto One USA.
Records further reveal that the title for the Second Defendant Property was assigned to RJC
on May 11, 2020—the same day that the check with the “CTS” notation was signed by LL.

CONCLUSION

25. Under the totality of the circumstances, the United States alleges that the
two Defendant Properties were purchased with the proceeds of a fraudulent loan and are
therefore subject to forfeiture under 18 U.S.C. § 981(a)(1)(C) as property which constitutes

or is derived from proceeds traceable to specified unlawful activity.
Case 4:20-cv-04217 Document1 Filed on 12/11/20 in TXSD Page 7 of 9

NOTICE TO ANY POTENTIAL CLAIMANTS
YOU ARE HEREBY NOTIFIED that if you assert an interest in the Defendant
Properties subject to forfeiture and want to contest the forfeiture, you must file a verified
claim which fulfills the requirements set forth in Rule G of the Supplemental Rules for
Admiralty or Maritime Claims and Asset Forfeiture Actions.

The verified claim must be filed no later than 35 days from the date this
Complaint was sent to you in accordance with Rule G(4)(b); or, if this Complaint
was not sent to you, no later than 60 days after the first day of publication of notice

on an official government forfeiture internet site, in accordance with Rule
G(5)(a)(ii)(B).

An answer or motion under Rule 12 of the Federal Rules of Civil Procedure must
be filed no later than twenty-one (21) days after filing the verified claim. The claim and
answer must be filed with the United States District Clerk for the Southern District of
Texas, either electronically or at the United States Courthouse, 515 Rusk Avenue, Houston,
Texas 77002. A copy must be served upon the undersigned Assistant United States
Attorney at the United States Attorney’s Office, 800 N. Shoreline Blvd., Suite 500, Corpus
Christi, Texas 78401.

RELIEF REQUESTED
The United States will serve notice, along with a copy of the Complaint, on any

person who reasonably appears to be a potential claimant in this matter. The United States
Case 4:20-cv-04217 Document1 Filed on 12/11/20 in TXSD Page 8 of 9

seeks a final judgment forfeiting the Defendant Properties to the United States and any

other relief to which it may be entitled.

Respectfully submitted,

RYAN K. PATRICK
United States Attorney

ee

7
YIFEI ZHENG

Assistant United States Attorney
Southern District of Texas No: 3328108
New York State Bar No: 5424957

800 N. Shoreline Blvd., Suite 500
Corpus Christi, Texas 7840]

Tel. (361) 888-3111

Fax (361) 888-3200
Case 4:20-cv-04217 Document1 Filed on 12/11/20 in TXSD Page 9 of 9

Verification

I, Kyle Shadowens, a Postal Inspector with the United States Postal Inspection
Service, declare under penalty of perjury, as provided by 28 U.S.C. § 1746, that I have read
the foregoing Verified Complaint for Civil Forfeiture In Rem and Notice to Potential
Claimants, and that the facts stated in paragraphs 3 - 5 and 7 - 25 of the Complaint are
based upon my personal knowledge. upon information obtained from other law
enforcement personnel, or upon information I obtained in the course of my investigation.
Those facts are true and correct to the best of my knowledge and belief.

4vV

Executed on the gt day of December 2020. CF
fEL /

Kyle Shadowens, Postal Inspector
United States Postal Inspection Service
